Clarification granted to extent of deleting decretal paragraph of this court’s order (161 AD2d 125) entered on May 1, 1990 and substituting therefor the following (with additions italicized): "It is unanimously ordered that the judgment (denominated order) so appealed from be and the same is hereby modified, on the law and facts, solely to vacate that portion of the award which ruled upon respondent’s support obligations to Anthony and remand it for a new hearing before the same arbitrator on that issue only, and to provide that the award is otherwise confirmed, and, as modified, the judgment is otherwise affirmed, without costs and without disbursements.” Concur—Kupferman, J. P., Asch, Wallach, Smith and Rubin, JJ.